Case: 19-11928   Date Filed: 03/23/2020   Page: 1 of 14



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11928
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 8:17-cv-02461-CEH-AEP



WENDY L. MEADE,

                                                           Plaintiff–Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant–Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 23, 2020)

Before MARTIN, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
              Case: 19-11928    Date Filed: 03/23/2020   Page: 2 of 14



      Wendy Meade appeals the district court’s affirmance of the Social Security

Administration Commissioner’s decision denying her application for disability

insurance benefits (DIB). Meade asserts Arline Colon, the administrative law

judge (ALJ) who presided over her proceedings, erred in failing to recuse herself

on remand from the Appeals Council, despite evidence stemming from Meade’s

administrative proceedings that indicated ALJ Colon was biased or prejudiced

against her. Meade also contends ALJ Colon committed reversible error because

ALJ Colon’s decision was not supported by substantial evidence, insofar as she:

failed to consider the episodic nature of Meade’s panic disorder; improperly

required eyewitness accounts of Meade’s panic attacks by medical professionals;

improperly required corroborating testimony from Meade’s former coworkers and

employers regarding her panic disorder’s effect on her ability to work; and

discounted the medical opinions of three physicians who treated or evaluated

Meade without good cause for doing so. After review, we affirm in part, and

reverse and remand in part.

                                   I. DISCUSSION

A. Bias of ALJ Colon

      A presumption exists that judicial and quasi-judicial officers such as ALJs

are unbiased. Schweiker v. McClure, 456 U.S. 188, 195 (1982). That presumption

can be rebutted by showing a conflict of interest or some other specific reason


                                         2
              Case: 19-11928     Date Filed: 03/23/2020    Page: 3 of 14



warranting the ALJ’s disqualification. Id. The party asserting a disqualifying

interest bears the burden of establishing its existence. Id. at 196. Bias is shown

where an objective, fully-informed lay person would have significant doubt about a

judge’s impartiality. In re Walker, 532 F.3d 1304, 1310 (11th Cir. 2008).

Generally, bias sufficient to disqualify a judge must stem from an extrajudicial

source, except where a judge’s remarks in a judicial context show such pervasive

bias and prejudice that it constitutes bias against a party. Id. at 1310–11. Judicial

rulings, routine administrative efforts, and ordinary admonishments (whether or

not legally supportable) to counsel and witnesses that occur during the course of

judicial proceedings that neither rely upon knowledge acquired outside of such

proceedings nor display a deep-seated and unequivocal antagonism rendering fair

judgment impossible are inadequate grounds for recusal. Liteky v. United States,

510 U.S. 540, 556 (1994).

      The record does not support Meade’s claim that ALJ Colon was biased or

prejudiced against her. Although Meade argues ALJ Colon’s bias was shown by

her refusal to provide an evidentiary hearing in 2014, as ordered by the Appeals

Council on remand, Meade offers no evidence in support of her claim that ALJ

Colon willfully misread § I-3-7-40(E) of the Hearings, Appeals, and Litigation and

Law Manual. To the extent Meade asserts ALJ Colon’s 2017 decision is indicative

of bias based on her discussion and interpretation of the evidence, an unfavorable


                                          3
              Case: 19-11928     Date Filed: 03/23/2020    Page: 4 of 14



judicial decision is not indicative of bias without other evidence of bias. Liteky,
510 U.S. at 556. Similarly, Meade’s SSA Office of Disability Adjudication and

Review’s Division of Quality Service complaint about ALJ Colon, which arose out

of Meade’s administrative proceedings, was an inadequate basis for recusal absent

extrajudicial sources of bias or other evidence of antagonism. Id.; In re Walker,
532 F.3d at 1310. Meade has not cited any overt, pervasive statements by ALJ

Colon indicating she was biased against Meade, nor has Meade offered an

extrajudicial reason for ALJ Colon’s alleged bias or prejudice against her.

Accordingly, because Meade cannot show an objective, fully-informed lay person

would have significant doubt about ALJ Colon’s impartiality in the absence of

such evidence, we affirm the district court’s denial of Meade’s bias claim.

B. Substantial Evidence

      We review the Commissioner’s conclusions of law and the district court’s

judgment de novo. Washington v. Comm’r of Soc. Sec., 906 F.3d 1353, 1358 (11th

Cir. 2018). The Commissioner’s factual findings are conclusive if they are

supported by substantial evidence, which is relevant evidence that a reasonable

person would accept as adequate to support a conclusion. Id. Even where the

evidence preponderates against the Commissioner’s factual findings, we must

affirm if the decision is supported by substantial evidence. Parks ex rel. D.P. v.

Comm’r, Soc. Sec. Admin., 783 F.3d 847, 850 (11th Cir. 2015). Under this


                                          4
              Case: 19-11928     Date Filed: 03/23/2020    Page: 5 of 14



standard of review, we will not decide the facts anew, make credibility

determinations, or re-weigh the evidence. Winschel v. Comm’r of Soc. Sec., 631
F.3d 1176, 1178 (11th Cir. 2011). However, we will not “merely rubber-stamp a

decision . . . [but] must scrutinize the record as a whole to determine if the decision

reached is reasonable and supported by substantial evidence.” Schink v. Comm’r

of Soc. Sec., 935 F.3d 1245, 1257 (11th Cir. 2019) (quotation marks omitted).

Remand is appropriate for further factual development before the ALJ where the

record reveals evidentiary gaps that result in unfairness or clear prejudice.

Washington, 906 F.3d at 1358.

      “An individual claiming Social Security disability benefits must prove that

she is disabled.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). The

ALJ uses a five-step, sequential evaluation process to determine whether a

claimant is disabled. Winschel, 631 F.3d at 1178. This process includes an

analysis of whether the claimant: (1) is unable to engage in substantial gainful

activity; (2) has a severe and medically-determinable impairment; (3) has an

impairment, or combination thereof, that meets or equals a Listing, and meets the

duration requirement; (4) can perform past relevant work, in light of her RFC; and

(5) can make an adjustment to other work, in light of her RFC, age, education, and

work experience. See id.; 20 C.F.R. § 404.1520(a)(4).




                                           5
              Case: 19-11928     Date Filed: 03/23/2020   Page: 6 of 14



      An ALJ considers many factors when weighing medical opinion evidence,

including the examining relationship, the treatment relationship, whether an

opinion is well-supported, and whether an opinion is consistent with the record.

20 C.F.R. § 404.1527(c). The ALJ may discount any medical opinion when the

opinion is conclusory or inconsistent with the record, or when the evidence

supports a contrary finding. Id. Physicians’ opinions about a claimant’s abilities

and restrictions constitute relevant evidence but are not determinative, because the

ALJ has the responsibility of assessing the claimant’s RFC. Id. § 404.1527(d). An

ALJ must give a treating physician’s opinion “substantial or considerable weight”

unless there is “good cause” not to do so. Schink, 935 F.3d at 1259. “Good cause

exists when (1) the treating physician’s opinion was not bolstered by the evidence,

(2) the evidence supported a contrary finding, or (3) the treating physician’s

opinion was conclusory or inconsistent with his or her own medical records.” Id.

The ALJ must clearly articulate her reasons for giving less weight to a treating

physician's opinion. Id.

      In Schink, we vacated the ALJ’s denial of disability benefits, holding, in

relevant part, that the ALJ failed to give good cause for discounting the opinion of

the claimant’s two treating physicians while giving substantial weight to the

opinion of two evaluative physicians who had never treated the claimant. Id.

at 1256, 1260. As part of the ALJ’s finding the treating physicians’ opinions were


                                          6
              Case: 19-11928     Date Filed: 03/23/2020    Page: 7 of 14



due little weight, the ALJ found their treatment notes indicated only mild

limitations during the claimant’s mental-status examinations. Id. at 1262. We

noted the ALJ did not clearly articulate the basis for that conclusion but stated it

was unclear how the record could support such a conclusion. Id. We stated some

of the claimant’s mental-status examinations were better than others with respect to

various metrics, but nevertheless held the alleged inconsistencies within those

medical records were insufficient to discount the treating physicians’ opinions

because “[i]t is not enough merely to point to positive or neutral observations that

create, at most, a trivial and indirect tension with the treating physician’s opinion

by proving no more than that the claimant’s impairments are not

all-encompassing.” Id. at 1262–63. We also noted the fact the claimant could

remain on topic during a conversation on examination was not inconsistent with a

finding the claimant suffered from a highly disruptive mood disorder that rendered

him incapable of working. Id. at 1263. Finally, we stated the ALJ’s reliance on

the claimant’s ability to engage in solitary activities, such as watching television or

walking the dog, was not a basis to discount the treating physicians’ opinions,

particularly with regard to their opinions regarding the claimant’s ability to interact

with others. Id. at 1264.

      ALJ Colon’s decision was not supported by substantial evidence because her

denial of Meade’s DIB claim relied primarily on alleged inconsistencies or


                                           7
              Case: 19-11928    Date Filed: 03/23/2020   Page: 8 of 14



interpretations of the medical opinions of physicians who treated or evaluated

Meade that are not adequately supported by the record. See id. at 1257. In

evaluating Meade’s claim, ALJ Colon stated that, although Meade’s pattern of

work from the late 1990s onward might have tended to support her disability

claim, that evidence was equivocal because it was not supported by corroborating

evidence from Meade’s former coworkers or employers, or medical evidence.

However, Meade’s ex-husband, Steven South, stated Meade began experiencing

difficulty at work due to her excessive worrying and fears about leaving the house,

for which she began taking excessive amounts of medication, which supports that

Meade’s troubled work history was caused by her anxiety disorder. Further,

Meade testified that, as of 2006, she was taking Xanax in quantities far exceeding

her prescribed dose in an unsuccessful attempt to manage her panic disorder so she

could continue to work. At her 2009 disability hearing, Meade also stated she had

previously filed for disability in 2001 and 2005 due to her panic attacks, which

indicates her condition had worsened to some degree as early as 2001. Thus, while

ALJ Colon cited the lack of certain corroborating evidence in concluding Meade’s

work history was not supportive of her disability claim, Meade nevertheless

provided her own supportive testimony and South’s corroborating evidence, and

there was no contrary evidence in the record that supported ALJ Colon’s finding

that Meade’s work history was not tied to her panic disorder. See id. at 1257.


                                         8
              Case: 19-11928     Date Filed: 03/23/2020   Page: 9 of 14



      Next, in assigning little weight to Dr. Karl Jones’ opinion, ALJ Colon cited

inconsistencies within his September 2006 testimony. Specifically, ALJ Colon

stated Dr. Jones had “paradoxically” stated Meade had made some, albeit

insignificant, progress under his care, even though he also stated her global-

assessment-of-functioning (GAF) score had decreased from 60 to 50 over the same

time period. But Dr. Jones’ opinion as Meade’s treating physician was due

substantial or considerable weight absent good cause to discount it, and there is no

inherent contradiction between the idea Meade had made some insignificant

progress under Dr. Jones’ care while her overall ability to function simultaneously

decreased due to the addition of the stress stemming from her divorce. See id. at

1259. Further, Dr. Jones’ assessment of a GAF score of 50 was in line with the

GAF scores of 55 and 65 Meade received from Drs. Lia Nardone and Gerald

Hodan that same year, and thus, the other contemporaneous medical-opinion

evidence in the record did not support a finding that Dr. Jones’ opinion was due

little weight. There is also no inherent inconsistency between Meade’s GAF score

of 75 from October 2006—which represented a 25-point increase from the month

before—given the fluctuating nature of Meade’s anxiety. See id. at 1262-63. And,

in any event, Dr. Jones subsequently explained Meade’s average GAF score was

60, which he considered to be a large functional impairment, based on his long-

term observations of her. Thus, even if ALJ Colon was correct to discount Dr.


                                          9
              Case: 19-11928     Date Filed: 03/23/2020    Page: 10 of 14



Jones’ October 2006 opinion of Meade’s condition, she did not properly consider

his opinion as Meade’s treating physician because that one treatment record did not

make his overall opinion of Meade inconsistent with the record such that his

opinion could be given little weight across the board. 20 C.F.R. § 404.1527(c);

Schink, 935 F.3d at 1259, 1262-63.

      ALJ Colon similarly erred in giving little weight to Dr. Hodan’s opinion that

Meade would have issues with reliability. ALJ Colon stated that Dr. Hodan’s

opinion was due little weight because: there was no evidence that Meade was late

to, failed to show for, or cancelled any medical appointments due to her condition;

it largely relied on Meade’s self-reported symptoms; Meade had been on a

consistent prescription of Xanax for many years; Meade had never been

hospitalized due to her panic disorder; Meade did not provide any evidence of

reliability issues from her former coworkers or employers nor evidence of an

actual deterioration of her condition while at work; and no medical professional

had witnessed one of Meade’s attacks. However, as discussed above, Meade

provided corroborating evidence indicating her extensive work history was due to

her panic disorder, and it is unclear how her ability to consistently show up for

medical appointments that occurred monthly or every few months was indicative

of her ability to reliably report to work on a daily or near-daily basis. Relatedly, it

is unclear why ALJ Colon required corroborating evidence that Meade had


                                           10
              Case: 19-11928     Date Filed: 03/23/2020    Page: 11 of 14



experienced a panic attack while at work, as the record indicates Meade’s disorder

affected her reliability by inhibiting her ability to regularly report to work,

regardless of whether she also suffered from panic attacks while at work. See

Schink, 935 F.3d at 1263-64. ALJ Colon’s reliance on Meade’s consistent Xanax

prescription history was also misplaced, since Meade testified that, immediately

before she filed for disability, she was taking dosages far exceeding her prescribed

amount to manage her anxiety, and her September 2007 request for an early Xanax

refill suggests she continued to need above-prescribed levels of medication to

manage her condition.

      As for the lack of any eyewitness accounts by medical personnel, Meade

explained she scheduled outings in such a way that her Xanax would be at full-

strength when she needed to leave the house. Further, she provided corroborating

statements regarding her frequent panic attacks from South, Richard Holland,

Thomas Harfst, and Felicia Barr, and ALJ Colon did not explain why an

observation by medical personnel would have been more illuminating, since the

core problem with Meade’s panic disorder as it related to her ability to work was

the fact it frequently prevented her from being able to leave her home. See Schink,
935 F.3d at 1264. In addition, ALJ Colon failed to explain why Dr. Hodan’s

opinion was due less weight because it was largely based on Meade’s self-

reporting, as one would expect a psychiatric evaluation to largely rely on such


                                           11
             Case: 19-11928     Date Filed: 03/23/2020   Page: 12 of 14



testimonial evidence, particularly during an initial evaluation, and Meade’s self-

reports are corroborated by the record evidence. Therefore, because Dr. Hodan’s

opinion was not contradicted by other record evidence and ALJ Colon’s stated

reasons for discounting his opinion are unpersuasive, ALJ Colon erred in giving

Dr. Hodan’s opinion little weight. 20 C.F.R. § 404.1527(c).

      Next, ALJ Colon erred in assigning little weight to Dr. Nardone’s opinion

from March 2007 that Meade would be unable to maintain employment due to her

panic disorder because that finding is not supported by substantial evidence. In

discounting Dr. Nardone’s opinion, ALJ Colon stated that opinion was inconsistent

with Dr. Nardone’s treatment notes. First, ALJ Colon stated Dr. Nardone’s

treatment notes from January and March 2008 indicated Meade was less anxious

following the finalization of her divorce, and by January 2009, Meade’s

agoraphobia was focused on her fear of bridges. However, there is nothing

inconsistent with the idea that Meade was unable to maintain employment in 2007

due to her panic disorder, and the idea her anxiety was reduced one year later

following the finalization of her divorce, which was a significant source of stress.

See Schink, 953 F.3d at 1262-63. Further, although Meade reported in January

2009 that she was anxious about having to cross a bridge, nothing in Dr. Nardone’s

treatment notes indicate Meade’s agoraphobia was solely focused on that fear. To




                                         12
             Case: 19-11928    Date Filed: 03/23/2020   Page: 13 of 14



the contrary, Dr. Nardone’s January 2009 treatment notes state Meade’s fear of

bridges was an element of Meade’s panic disorder, not the sole cause thereof.

      ALJ Colon also cited the fact Dr. Nardone did not opine for how long Meade

would be unable to maintain employment as a basis for giving that opinion little

weight. But ALJ Colon did not state why the lack of a long-term prognosis

justified discounting Dr. Nardone’s opinion. Further, there is nothing within Dr.

Nardone’s March 2007 treatment notes that suggests her assessment of Meade’s

ability to work during a time when Meade reported breakthrough panic attacks

despite her Xanax prescription and the stress associated with her divorce was

meant to be anything other than an evaluation of Meade’s then-current situation.

And, even if Meade was able to better manage her symptoms after the finalization

of her divorce in 2007, Dr. Nardone’s December 2006 and March 2007

assessments suggest Meade was unable to work while her divorce was pending in

2006 and 2007. ALJ Colon’s reliance on Meade’s normal speech, euthymic affect,

lack of psychosis, linear thought processes, and normal cognitive functions also do

not support the assignment of little weight to Dr. Nardone’s opinion because ALJ

Colon did not provide any reason why those evaluations were inconsistent with

Meade’s inability to reliably leave her house or remain at work due to her panic

disorder and agoraphobia, which intermittently but consistently incapacitated her.

See Schink, 935 F.3d at 1264. Finally, for the reasons discussed above, Dr.


                                        13
             Case: 19-11928     Date Filed: 03/23/2020   Page: 14 of 14



Nardone’s opinion is not inconsistent with the opinions of Drs. Jones and Hodan,

who also concluded Meade’s panic disorder would inhibit her ability to maintain

employment. Thus, because ALJ Colon’s finding that Dr. Nardone’s opinion was

due little weight was not based on its conclusory nature or inconsistencies with Dr.

Nardone’s treatment records or other record evidence, ALJ Colon did not have

good cause to discount Dr. Nardone’s opinion. See id. at 1259.

      Therefore, ALJ Colon’s findings that the opinions of Drs. Jones, Hodan, and

Nardone were due little weight is not supported by substantial evidence, and the

district court erred in affirming the denial of Meade’s DIB application. See

Washington, 906 F.3d at 1358.

                                II. CONCLUSION

      We affirm as to Meade’s claim of bias, and reverse and remand to the

district court with instructions to remand Meade’s claim to the Commissioner for

proper consideration of the medical-opinion evidence.

      AFFIRMED IN PART AND REVERSED AND REMANDED IN

PART.




                                         14